 1   Matthew Singer
     Lee C. Baxter
 2
     SCHWABE WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900

 6           Attorneys for Plaintiffs
 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                               FOR THE DISTRICT OF ALASKA
 9

10   THE ALASKA LANDMINE LLC,                   )
     And JEFFREY LANDFIELD,                     )
11                                              )
                           Plaintiffs,          )
12
                                                ) Case No. 3:20-cv-00311-JMK
13   v.                                         )
                                                )
14   MICHAEL J. DUNLEAVY, in his,               )
15   official capacity as Governor of the State )
     of Alaska; BEN STEVENS, in his             )
16   official capacity as Chief of Staff to the )
     Governor of the State of Alaska; and       )
17
     JEFF TURNER, in his official capacity )
18   as Deputy Communications Director          )
     for the Office of the Governor of the      )
19   State of Alaska,                           )
20                                              )
                           Defendants.          )
21
             MEMORANDUM IN SUPPORT OF MOTION FOR
22
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
23
     I.      INTRODUCTION
24

25           This case is about protecting the freedom of the press to cover the Governor of

26   Alaska. Specifically, it is about ensuring the Governor of Alaska does not get to select


                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                       420 L Street, Suite 400
     PDX\LCB\29774301.2                                                Anchorage, AK 99501
                                                                     Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 1 of 35
 1   which journalists cover his press conferences and bar journalists for arbitrary reasons.
 2
             The free speech and due process clauses of the U.S. Constitution and Alaska
 3
     Constitution prohibit the Governor from excluding credentialed members of the Alaska
 4

 5   press from his press conferences without providing a compelling reason for doing so.

 6   In contravention of these basic free speech and due process principles, Defendants
 7
     have refused to allow Plaintiff Jeffrey Landfield (“Landfield”) the same access to
 8
     gubernatorial press events as the other credentialed members of the press. This lawsuit
 9

10   seeks to remedy the Defendants’ unconstitutional behavior.

11           Governor Dunleavy and his office have not always excluded Landfield from
12
     gubernatorial press events. For most of 2019, the governor’s staff properly included
13
     Landfield on email notices and invitations to gubernatorial press conferences and other
14

15   press events. That changed in early October 2019, when then-Press Secretary Matthew

16   Shuckerow resigned to pursue another job. After Shuckerow’s resignation in early
17
     October 2019, Defendant Jeff Turner (“Turner”) took over the duty of notifying and
18
     inviting journalists to press events, and he stopped including Landfield on press invites.
19

20   Nothing changed except who was controlling the invites.                  Landfield remains a

21   credentialed member of the press and has not engaged in any disruptive or otherwise
22
     improper behavior at gubernatorial press events.
23
             When Turner began excluding Landfield from press conferences, Landfield
24

25   promptly complained to Turner, the Deputy Communications Director for the

26   governor’s office. Turner responded by apologizing for the “oversight.” Turner was

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 2 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 2 of 35
 1   being duplicitous. Turner never remedied the “oversight,” and continued to leave
 2
     Landfield off of press notices and invites. Unable to get any explanation whatsoever
 3
     from Turner, Landfield next took the matter to the governor’s Chief of Staff, Ben
 4

 5   Stevens (“Stevens”). Stevens listened to Landfield’s concern, but ultimately refused to

 6   do anything.
 7
             From October 2019 through present, Landfield has attempted to work around
 8
     the governor’s office’s refusal to acknowledge and treat Landfield as a credentialed
 9

10   member of the press. Landfield has learned about gubernatorial press events through

11   the goodwill of other members of the press, who forward him notices and invites.
12
     Landfield then simply shows up to the events uninvited. Unfortunately, despite his
13
     efforts to work through the Dunleavy administration’s improper treatment, Defendants
14

15   have made it no longer feasible for Landfield to do his job by structuring gubernatorial

16   press briefings where only those members of the press the governor invites may
17
     participate.
18
             On December 11, 2020, Governor Dunleavy held a video conference press
19

20   conference to discuss his recently released proposed state budget for Fiscal Year 2022.

21   Once again, the governor’s office did not invite Landfield to the event, but Landfield
22
     learned of it from another journalist. Landfield attended, and during the question and
23
     answer portion of the event attempted to ask Governor Dunleavy a question. Defendant
24

25   Turner was managing the press conference. When Landfield attempted to ask a

26

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 3 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 3 of 35
 1   question, Turner responded: “Sorry Jeff, we’re going to go to closing comments. Thank
 2
     you.”
 3
              Plaintiffs are seeking merely equal treatment as other members of the press.
 4

 5   Plaintiffs are not seeking a ruling that the governor or his administration must call on

 6   Landfield at press conferences or answer his questions. Of course, the governor is free
 7
     to choose which journalists he calls on at press conferences, if any, and is free to answer
 8
     or not answer any questions posed by journalists. Plaintiffs are not suggesting that the
 9

10   governor may never reduce the number of journalists invited to an event because of

11   space or seating limitations of the venue. 1 If space or seating is a bona fide issue, the
12
     governor remains free to limit press attendance based on neutral criteria. But, here,
13
     there are no space or seating concerns. Press attendance at these events has diminished
14

15   over the past few years, and there are always more than enough seats and space for

16   journalists at gubernatorial press conferences and other press events in Anchorage and
17
     in Juneau. Furthermore, Plaintiffs are not suggesting that the governor may not adopt
18
     a code of conduct or decorum for press conduct at gubernatorial press events. Again,
19

20   this is not an issue, because Landfield has never caused a disruption at the many

21   gubernatorial press conferences and other press events he has attended. Nor does he
22
     oppose such a code of conduct/decorum.
23

24

25   1
            See Frank v. Herter, 269 F.2d 245, 248-49 (D.C. Cir. 1959) (Burger, J., concurring)
     (Secretary of State may use neutral criteria to allocate press seats on his plane for a foreign
26   trip).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 4 OF 35                              Telephone: (907) 339-7125

             Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 4 of 35
 1           Landfield and the media outlet he founded, The Alaska Landmine LLC, seek a
 2
     temporary restraining order and a preliminary injunction against Defendants Governor
 3
     Dunleavy, Chief of Staff Stevens, and Deputy Communications Director Turner that
 4

 5   requires them to treat Landfield the same as every other credentialed member of the

 6   press. Plaintiffs seek an injunction that requires Defendants to invite Landfield to
 7
     gubernatorial press conferences and other press events, and allow Landfield to
 8
     participate to the same extent other members of the press are allowed to participate.
 9

10   The leading case on the government’s wrongful exclusion of a single journalist from

11   executive branch press events, Sherrill v. Knight, 569 F.2d 124 (D.C. Cir. 1977),
12
     confirms Landfield is entitled to this equal treatment.
13
     II.     FACTUAL BACKGROUND
14

15           Defendants have reversed course over the past year and stopped treating

16   Landfield as a credentialed member of the press.                  From Governor Dunleavy’s
17
     inauguration through September 2019, the governor’s office included Landfield and
18
     The Alaska Landmine on notices and invitations to gubernatorial press briefings and
19

20   other gubernatorial press events. However, when Defendant Jeff Turner stepped into

21   the role of interacting with the Alaska press in October 2019, this stopped completely.
22
     Turner has not included Landfield on notices or invitations to gubernatorial press
23
     events. Neither Turner nor anyone else at the governor’s office has provided a reason
24

25   for treating Landfield different than the other members of the credentialed press.

26

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 5 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 5 of 35
 1           In October 2017, Landfield founded The Alaska Landmine as a sole
 2
     proprietorship for the purpose of shining light on important events that the media had
 3
     not yet covered. 2 Landfield was concerned with the reduction in local journalism that
 4

 5   was occurring in Alaska, as it was across the United States. 3 He hoped that by reporting

 6   on these events, he could pique the interest of established media outlets to utilize their
 7
     resources to get to the truth. 4                   Landfield purchased the web domain
 8
     www.alaskalandmine.com to serve as the main platform for his journalism, and also
 9

10   utilizes the social media platforms Twitter and Facebook to spread his articles. 5

11           Landfield’s plan was immediately successful. Less than a month after founding
12
     The Alaska Landmine, Landfield broke the news that a state senator allegedly acted in
13
     an improper sexual manner toward a staffer who was guarding the door to a closed
14

15   meeting in the Alaska Legislature. 6 After Landfield broke this news, the Legislative

16   Affairs Agency instituted an investigation and the Anchorage Daily News took up
17
     reporting on the story. 7
18
             A couple of examples help illustrate Landfield’s and The Alaska Landmine’s
19

20   ability to bring stories of public importance to light. During the fall of 2019, Landfield

21

22
     2
             Affidavit of Jeff Landfield, ¶ 4 (Dec. 21, 2020).
23   3
             Aff. of J. Landfield, ¶¶ 2-3.
     4
24           Id., ¶ 4.
     5
             Id., ¶¶ 4 and 8.
25
     6
             Id., ¶ 4.
26   7
             Id.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 6 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 6 of 35
 1   and another member of the Alaska Landmine (Paxson Woelber) published The Bizarre
 2
     Story of Campbell Lake, The Private Lake That Isn’t. 8 The article revealed that contrary
 3
     to the prevailing opinion of the homeowners lining Campbell Lake in Anchorage that
 4

 5   the lake was privately owned, Campbell Lake is public lands open for public use and

 6   accessible via two section-line easements that cross private tracts of land, one of which
 7
     is owned by a state senator. 9             Following The Alaska Landmine’s report, the
 8
     Municipality of Anchorage and State of Alaska issued a joint statement confirming the
 9

10   lake was owned by the state and open to public use and the public was permitted to use

11   the section-line easements identified by The Alaska Landmine to access the
12
     waterbody. 10
13
             Last March, Landfield reported via The Alaska Landmine that Bethel resident
14

15   Rebecca Trimble, who, unbeknownst to her, was brought to the United States when she

16   was only a few days old, had recently received notice from federal immigration
17
     authorities that she had 33 days to leave the country. 11 The New York Times picked up
18
     the story, and shortly after U.S. Senators Lisa Murkowski and Dan Sullivan introduced
19

20   a private bill in Congress to make Trimble a lawful permanent alien resident of the

21   United States. 12
22

23   8
             Id., ¶ 5.
     9
24           Id.
     10
             Id.
25
     11
             Id., ¶ 6.
26   12
             Id.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 7 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 7 of 35
 1           Landfield and The Alaska Landmine have also published articles unfavorable to
 2
     Governor Dunleavy. In May 2019, Landfield published a report that the grandson of a
 3
     wealthy donor to an independent expenditure group focused on the election of Governor
 4

 5   Dunleavy had secured a sole-source contract worth $441,000 from the Alaska Industrial

 6   Development and Export Authority. 13                Almost a year later, a follow-up report
 7
     uncovered that Governor Dunleavy had personally requested the contract be awarded
 8
     to the grandson. 14 Following this reporting, the grandson opted out of the controversial
 9

10   contract. 15

11           The Alaska Landmine has a substantial circulation and regularly publishes
12
     pieces on political, business, and cultural happenings in Alaska.                  The website
13
     www.alaskalandmine.com receives tens of thousands of views each week. 16 The
14

15   Alaska Landmine’s Facebook account is followed by 8,982 accounts and its Twitter

16   account is followed by 4,626 accounts. 17 The Alaska Landmine “Radio” section of its
17
     website contains 184 long-form interviews/podcasts conducted by Landfield of
18
     interviewees such as U.S. Senators Lisa Murkowski and Dan Sullivan, U.S.
19

20   Representative Don Young, Alaska Governors Dunleavy and Walker, Alaska Chief

21   Medical Officer Anne Zinke, several members of the Anchorage Assembly, several
22

23   13
             Id., ¶ 7.
     14
24           Id.
     15
             Id.
25
     16
             Id., ¶ 8.
26   17
             Id.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 8 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 8 of 35
 1   members of the Alaska Legislature, and many other individuals who are part of
 2
     Alaska’s political and business communities. 18 The Alaska Landmine publishes two
 3
     weekly columns, and Landfield strives to post a new article every day on top of those
 4

 5   columns. 19

 6           After founding The Alaska Landmine in October 2017, Landfield covered the
 7
     second session of the 30th Alaska Legislature from Anchorage by making and receiving
 8
     telephone calls and emails. 20 In November 2018, Governor Dunleavy was elected, and
 9

10   in January 2019, Landfield travelled to Juneau to cover the first session of the 31st

11   Alaska Legislature. 21 Landfield applied with the Alaska Legislature for press
12
     credentials, but was denied because, according to the Legislature, he had too recently
13
     managed an independent expenditure group supporting then-candidate Joshua Revak. 22
14

15   Instead of complaining, Landfield put his nose to the grindstone and worked around the

16   problem as best he could by obtaining press releases and notices of press availability
17
     from other helpful journalists. 23
18
             Despite not having press credentials from the Alaska Legislature during 2019,
19

20   Governor Dunleavy’s office included Landfield in its invitations to gubernatorial press

21

22
     18
             Id.
23   19
             Id., ¶ 9.
     20
24           Id., ¶ 9.
     21
             Id., ¶ 11.
25
     22
             Id.
26   23
             Id., ¶ 12.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 9 OF 35                              Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 9 of 35
 1   conferences and other press events. 24 Governor Dunleavy’s Press Secretary Matt
 2
     Shuckerow invited Landfield to at least sixteen gubernatorial press events in January,
 3
     February, April, May, June, July, August and September of 2019. 25 Landfield attended
 4

 5   most if not all of these events, and was never accused by anyone, including anyone in

 6   the governor’s office, of causing a disruption or otherwise acting improperly. 26
 7
             In early October 2019, Shuckerow resigned to take another position, and
 8
     Defendant Jeff Turner was tasked with coordinating gubernatorial press conferences
 9

10   and other press events. 27 Turner did not continue Shuckerow’s practice of inviting

11   Landfield to press events. 28 On December 11, 2019, Landfield emailed Turner and
12
     asked “Is there a reason I didn’t get the email about the budget meeting today? I thought
13
     I was on the press list.” 29 Turner responded: “Jeff, I apologize for the oversight.” 30 But
14

15   Turner continued to schedule press conferences without notifying or inviting

16

17
     24
             Id., ¶¶ 12-13.
18
     25
             Id., ¶ 14.
19   26
             Id. Prior to one gubernatorial press conference on February 13, 2019, then-Director of
     Communications for Governor Dunleavy, Mary Ann Pruitt, called Landfield and asked him to
20   stop by her office. Id., ¶ 13. Pruitt accused Landfield of placing an “object” under the
     conference table in the room where the press conference was to take place, but would not tell
21   Landfield what the object was. Id. Landfield categorically denied placing any object under
     the table, and Pruitt advised that he could attend the press conference but could not ask any
22   questions. Id. Landfield later learned that outgoing members of Governor Walker’s
     administration had taped a speedo under the table as a prank to the incoming Dunleavy
23   administration. Id. Landfield had no part or foreknowledge of this prank. Id.
     27
24           Id., ¶ 15.
     28
             Id., ¶ 16.
25
     29
             Id., ¶ 17.
26   30
             Id.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 10 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 10 of 35
 1   Landfield. 31 However, in February 2020, Turner telephoned Mollie Barnes, a new
 2
     reporter for The Alaska Landmine who had previously written for the Juneau Empire,
 3
     and told her she was invited to a gubernatorial press event because she was a “real
 4

 5   journalist.” 32 Barnes reported this exchange to Landfield and attended the event on

 6   behalf of The Alaska Landmine. 33
 7
                In January 2020, Landfield returned to Juneau to cover the second session of the
 8
     31st Alaska Legislature. 34 The Alaska Legislature credentialed Landfield as a member
 9

10   of the media. 35 Below is a true and accurate depiction of Landfield’s still-active press

11   pass: 36
12

13

14

15

16

17

18

19

20

21

22
     31
                Id.
23   32
                Id., ¶ 18.
     33
24              Id.
     34
                Id., ¶ 19.
25
     35
                Id.
26   36
                Id.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 11 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 11 of 35
 1   Defendant Turner still refused to invite Landfield to gubernatorial press events. 37
 2
             Landfield unsuccessfully brought the matter to Defendant Ben Stevens’
 3
     attention. Defendant Stevens was and still is Governor Dunleavy’s Chief of Staff.38 In
 4

 5   late February/early March 2020, Landfield met with Stevens, and explained the

 6   problem. 39 Stevens asked Landfield what Landfield wanted him to do, and Landfield
 7
     responded that Stevens should tell Turner to put him on the list for notices and invites
 8
     to gubernatorial press events. 40 Stevens responded that he could not help because there
 9

10   was nothing he could do about Turner not doing his job. 41

11           Shortly after this meeting, the novel coronavirus pandemic struck Alaska. 42 The
12
     Alaska Legislature adjourned in March 2020, and thereafter most gubernatorial press
13
     events have been held via video teleconference. 43 Landfield continued to attend these
14

15   events, despite not receiving notice or an invitation from the governor’s office, when

16   other journalists told him about them. 44
17
             Landfield’s attempted workaround is now completely untenable. On December
18
     11, 2020, Governor Dunleavy held a video conference press conference to discuss his
19

20
     37
21           Id., ¶ 20.
     38
             Id.
22
     39
             Id.
23   40
             Id.
     41
24           Id.
     42
             Id., ¶ 21.
25
     43
             Id.
26   44
             Id., ¶ 21.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 12 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 12 of 35
 1   proposed state budget for FY 2022. 45 Once again, Defendant Turner did not include
 2
     Landfield on the press notice and invite for this press conference. 46 Nevertheless,
 3
     another journalist forwarded the notice and invite to Landfield, and Landfield called
 4

 5   into the press conference. 47

 6           The press conference lasted just over 48 minutes, with Governor Dunleavy
 7
     presenting for 18 minutes, and taking questions for roughly 30 minutes. 48 The event is
 8
     viewable in its entirety at the Governor’s website https://gov.alaska.gov/
 9

10   newsroom/page/2/ by clicking on “FY 2022 Budget Press Briefing.” 49 Defendant

11   Turner was in attendance and determined which press members were permitted to ask
12
     questions. 50    Following Governor Dunleavy’s presentation, Turner called eleven
13
     journalists from the following outlets in the following order: Alaska’s News Source,
14

15   Alaska Education Update, Associated Press, Anchorage Daily News, KTOO, Juneau

16   Empire, News of the North, Fairbanks Daily News-Miner, Cordova Times, Ketchikan
17
     Daily News, and Alaska Journal of Commerce. 51 At the conclusion of Dunleavy’s
18
     answer to the Alaska Journal of Commerce, Landfield tried to ask a question by stating
19

20   “Can I ask a question?” but Turner immediately stated:

21
     45
             Id., ¶ 22.
22
     46
             Id.
23   47
             Id.
     48
24           Id.
     49
             Id.
25
     50
             Id.
26   51
             Id., ¶ 22.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 13 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 13 of 35
 1           Ok, Governor. That wraps it up for the question and answer period. Uhh,
 2
             just a quick reminder to the reporters and everyone out there watching
             this afternoon. All of the budget documents should be posted on the
 3           Office of Management and Budget website any moment now. Uhh, so,
             you should be able to grab those and pull ‘em down. And for the reporters
 4           please keep an eye out on your inbox. You should be receiving a press
 5           release from the Alaska Department of Revenue on the fall revenue
             source book. And, with that, we’ll go back to the Governor for closing
 6           comments. 52
 7
     Landfield again sought to interject by stating “Can I ask a question?” Turner responded:
 8
     “I’m sorry who was that?” Landfield replied: “This is Jeff Landfield. Can I ask a
 9

10   question?” Turner stated: “Sorry, Jeff, we’re going to go to closing comments. Thank

11   you.” 53 Governor Dunleavy finished his statements and the press conference ended. 54
12
             Defendants’ refusal to treat Landfield equally to the other members of the
13
     credentialed press has had an immediate negative impact on Landfield’s ability to do
14

15   his job. 55 Defendants have never provided Landfield a reason why they treat him

16   disparately to the other credentialed press, or why they invited him to these events in
17
     2019, but refuse to invite him in 2020. 56 Landfield has never disrupted or otherwise
18
     acted improperly at these press events. 57 While other journalists often inform Landfield
19

20   of upcoming press events, they forget sometimes. This means Landfield is unable to

21

22
     52
             Id.
23   53
             Id.
     54
24           Id.
     55
             Id., ¶ 24.
25
     56
             Id., ¶ 23.
26   57
             Id., ¶ 25.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 14 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 14 of 35
 1   take videos and photographs of the press conference to use in his reporting, and unable
 2
     to view the body language of the governor or other speakers. 58 Most importantly, it
 3
     appears that Defendant Turner is now only allowing members of the press he invites
 4

 5   and who respond that they will attend to ask questions of the governor or other

 6   speakers. 59
 7
             On Monday, December 14, 2020, Landfield through his legal counsel sent a
 8
     demand letter to Defendants and the Acting Attorney General of Alaska. 60 Landfield
 9

10   demanded that he be treated equally to other credentialed members of the press, and

11   receive confirmation by close of business on Wednesday, December 16, that
12
     Defendants would do so.            After Defendants did not provide such confirmation,
13
     Landfield drafted and filed his complaint initiating this lawsuit.
14

15   III.    DISCUSSION

16           Winter v. Natural Resources Defense Council, Inc. 61 provides the applicable
17
     standard for adjudicating requests for temporary restraining order and preliminary
18
     injunction in federal court. Under Winter, the moving party must establish each of the
19

20   following: (1) that they are likely to succeed on the merits; (2) that they are likely to

21   suffer irreparable harm in the absence of preliminary relief; (3) that the balance of the
22

23
     58
24           Id., ¶ 24.
     59
             Id.
25
     60
             See Declaration of Lee Baxter, ¶ 2 (Dec. 23, 2020).
26   61
             Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 24 (2008).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 15 OF 35                             Telephone: (907) 339-7125

            Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 15 of 35
 1   equities tip in their favor; and (4) that an injunction is in the public interest. 62 The Ninth
 2
     Circuit recognizes that a court is permitted to issue a preliminary injunction when the
 3
     moving party has effectively raised “serious questions on the merits,” as opposed to the
 4

 5   more arduous burden of establishing a likelihood of success on the merits, so long as

 6   the balance of the hardships tips sharply in their favor and they satisfy the other two
 7
     Winter prongs. 63 The moving party must “‘make a showing on all four prongs’ of
 8
     Winter to obtain a preliminary injunction.” 64
 9

10           The moving party has the burden of persuasion. 65 The Ninth Circuit reviews a

11   district court’s grant or denial of a preliminary injunction for “abuse of discretion.” 66
12
             As demonstrated below, Plaintiffs Landfield and The Alaska Landmine are
13
     entitled to a temporary restraining order and preliminary injunction under the Winter
14

15   standard, and it would be an abuse of discretion for this Court to deny this motion.

16           A.     Plaintiffs’ Free Speech and Due Process Claims are Likely to Succeed.
                    Alternatively, Plaintiffs have Raised Serious Questions Going to the
17
                    Merits of this Case
18
             A moving party who shows likelihood of success on the merits has necessarily
19

20   shown that there are serious and substantial questions going to the merits of the case.

21
     62
              Id.
22   63
              See Disability Law Center of Alaska v. Meyer, ___ F. Supp. 3d ___, ____, 2020 WL
     5351595, *2 (D. Alaska Sept. 3, 2020) (quoting Alliance for the Wild Rockies v. Cottrell, 632
23   F.3d 1127, 1134-35 (9th Cir. 2011)).
     64
24            Disability Law Center of Alaska, 2020 WL 5351595, at *2 (quoting Alliance for the
     Wild Rockies, 632 F.3d at 1135).
25   65
              Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012).
     66
26            Saravia for A.H. v. Sessions, 905 F.3d 1137, 1141 (9th Cir. 2018) (“‘We review a
     district court’s decision to grant or deny a preliminary injunction for abuse of discretion.’”

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 16 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 16 of 35
 1   Therefore, Plaintiffs’ showing below that they are almost assuredly going to prevail on
 2
     their free speech and due process claims necessarily meets the lower standard
 3
     recognized by the Ninth Circuit of serious questions going to the merits.
 4

 5                    1.    Plaintiffs are likely to succeed in demonstrating that
                            Defendants’ revocation of Landfield’s press credentials violated
 6                          the Free Speech Provisions of the U.S. Constitution and Article
 7                          I, Section 5 of the Alaska Constitution.

 8           As shown above, Landfield is a credentialed member of the press. Governor
 9   Dunleavy’s office treated him as such throughout most of 2019, by providing him the
10
     same notifications and invitations to gubernatorial press events as other credentialed
11
     members received. Governor Dunleavy’s office did an about face in October 2019,
12

13   when Press Secretary Shuckerow resigned and Defendant Turner took over interfacing
14   with the Alaska media. Defendants’ arbitrary treatment of Landfield and The Alaska
15
     Landmine violates the free speech principles of the United States and Alaska
16
     constitutions.
17

18           The D.C. Circuit has dealt with the federal executive branch’s refusal to provide
19   credentialed reporters equal access to presidential press events. The D.C. Circuit has
20
     long held that “arbitrary or content-based criteria for press pass issuance are prohibited
21
     under the first amendment[.]” 67 In Sherrill v. Knight, President Nixon’s administration
22

23   denied Robert Sherrill, a journalist for The Nation magazine, press credentials to attend
24

25
     (quoting Thalheimer v. City of San Diego, 645 F.3d 1109, 1115 (9th Cir. 2011)).
26   67
            Sherrill v. Knight, 569 F.2d 124, 129 (D.C. Cir. 1977).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 17 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 17 of 35
 1   presidential press events at the White House, even though he had been credentialed in
 2
     previous years for such access. 68 The Nixon administration refused to tell the journalist
 3
     why it was denying him press credentials. 69 Sherrill sued, and the D.C. Circuit held
 4

 5   that the White House’s refusal to issue press credentials implicated core free speech

 6   principles:
 7
             We are presented with a situation where the White House has voluntarily
 8           decided to establish press facilities for correspondents who need to report
             therefrom. These press facilities are perceived as being open to all bona
 9           fide Washington-based journalists, whereas most of the White House
10           itself, and press facilities in particular, have not been made available to
             the general public. White House press facilities having been made
11           publicly available as a source of information for newsmen, the protection
             afforded newsgathering under the first amendment guarantee of free of
12
             the press[.] 70
13
     The court noted that U.S. Supreme Court precedent required “that this access not be
14

15   denied arbitrarily or for less than compelling reasons.” 71 The connection between the

16   government’s attempted control of who had access to cover President Nixon and his
17
     administration and free speech was obvious:
18
             Not only newsmen and the publications for which they write, but also the
19           public at large have an interest protected by the first amendment in
20           assuring that restrictions on newsgathering be no more arduous than
             necessary, and that individual newsmen not be arbitrarily excluded from
21           sources of information. 72
22
     68
            Id. at 126.
23   69
            Id. at 126-27.
     70
24          Id. at 129 (citing Branzburg v. Hayes, 408 U.S. 665, 681, 707 (1972); Pell v. Procunier,
     417 U.S. 817, 829-35 (1974)).
25   71
            Sherrill, 569 F.2d at 129 (emphasis added) (citing Southeastern Promotions v. Conrad,
     420 U.S. 546 (1975); Lovell v. Griffin, 303 U.S. 444 (1938)).
26
     72
            Sherrill, 569 F.2d at 129-30 (citing Cox Broadcasting Corp. v. Cohn, 420 U.S. 469,

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 18 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 18 of 35
 1

 2
     Therefore, the court held the Nixon administration’s refusal to provide Sherrill the same

 3   access to the White House press facilities and to administration press events implicated
 4   “important first amendment rights[,]” and “such refusal must be based on a compelling
 5
     government interest.” 73 The Sherrill court further held that the White House was
 6

 7
     required to publish or otherwise make publicly known “the actual standard employed

 8   in determining whether an otherwise eligible journalist will obtain a White House press
 9   pass.” 74
10
             The Alaska Constitution’s protection of the free speech principles related to
11
     newsgathering addressed above is coextensive but is protective in a more “explicit and
12

13   direct manner.” 75 Article I, Section 5 provides: “Every person may freely speak, write,
14   and publish on all subjects, being responsible for the abuse of that right.” Like the
15
     federal standard, under Alaska’s Constitution content-based restrictions are subject to
16
     strict scrutiny:
17

18           Once a fundamental right under the constitution of Alaska has been
             shown to be involved and it has been further shown that this
19           constitutionally protected right has been impaired by governmental
20           action, then the government must come forward and meet its substantial
             burden of establishing that the abridgment in question was justified by a
21

22
     491-92 (1975); Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J., dissenting);
23   United States v. Associated Press, 52 F. Supp. 362, 372 (S.D.N.Y. 1943) (“right conclusions
     are more likely to be gathered out of a multitude of tongues, than through any kind of
24   authoritative selection.”)).
     73
             Sherrill, 569 F.2d at 130.
25
     74
             Id. at 130.
26   75
             Messerli v. State, 626 P.2d 81, 83 (Alaska 1980).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 19 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 19 of 35
 1           compelling governmental interest. 76
 2
     Defendants have no such compelling reason to abridge Plaintiffs’ newsgathering efforts
 3
     by excluding Landfield from notices about and invitations to gubernatorial press events.
 4

 5           Here, Defendants, like the Nixon White House, have not articulated any

 6   executive branch standard by which they recognize journalists as eligible to receive
 7
     notice of and invitation to gubernatorial press events. The Alaska Legislature has
 8
     credentialed Landfield as such, yet Defendants refuse to treat Landfield in the same
 9

10   manner as the other credentialed journalists. Defendants provide the other credentialed

11   journalists prior notice and invitation to gubernatorial press events. As the December
12
     11, 2020 gubernatorial press conference highlights, Defendants also provide the other
13
     credentialed journalists an opportunity to respond to these invitations and thereby
14

15   reserve a chance to ask the presenter questions. Defendants are not providing Landfield

16   these same notices, invitations or a chance to ask questions of presenters at
17
     gubernatorial press events. This violates Landfield’s and The Alaska Landmine’s free
18
     speech rights recognized by Sherrill.
19

20           It goes without saying that the government has no legitimate interest in refusing

21   reporters access to gubernatorial press events based on the content or viewpoint of their
22
     reporting. 77 As the First Circuit has explained: “The danger in granting favorable
23

24
     76
            Club SinRock, LLC v. Municipality of Anchorage, 445 P.3d 1031, 1037-38 (Alaska
25   2019) (quoting Messerli v. State, 626 P.2d 81, 84 (Alaska 1980)).
     77
            See Cable News Network, Inc. v. American Broadcasting Companies, Inc., 518 F. Supp.
26   1238, 1245 (N.D. Ga. 1981); Anderson v. Cryovac, Inc., 805 F.2d 1, 9 (1st Cir. 1986).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 20 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 20 of 35
 1   treatment to certain members of the media is obvious: it allows the government to
 2
     influence the type of substantive media coverage that public events will received. Such
 3
     a practice is unquestionably at odds with the first amendment.” 78 The First Amendment
 4

 5   “prohibits government officials from subjecting an individual to retaliatory actions . . .

 6   for speaking out,” 79 and discrimination “based upon the content of the journalist’s
 7
     publications.” 80 The U.S. Supreme Court holds that content-based and viewpoint-based
 8
     restrictions “are presumptively unconstitutional and may be justified only if the
 9

10   government proves that they are narrowly tailored to serve compelling state interests.” 81

11

12   78
              Cryovac, 805 F.2d at 9.
     79
13            Hartman v. Moore, 547 U.S. 250, 256 (2006).
     80
              Stevens v. N.Y. Racing Ass’n, Inc., 665 F. Supp. 164, 175 (E.D.N.Y. 1987). Even when
14   a restriction is not content-based on its face, it is impermissible where circumstantial evidence
     demonstrates it was motivated by content or viewpoint. Id. (finding it likely that a restriction
15   was content-based where the imposer stated off the record that it was based on specific
     journalists’ coverage detracting from attention to the imposer’s event). When a government
16   official’s “criticism [of the press] transforms into an attempt to use the powers of governmental
     office to intimidate or to discipline the press or one of its members because of what appears in
17   print, a compelling governmental interest that cannot be served by less restrictive means must
     be shown for such use to meet Constitutional standards.” Borreca v. Fasi, 369 F. Supp. 906,
18   910 (D. Haw. 1974).
     81
19            Reed v. Town of Gilbert, Arizona, 135 S. Ct. 2218, 2226 (2015); Citizens United v. Fed.
     Election Com’n, 558 U.S. 310, 340 (2010) (“Premised on mistrust of governmental power, the
20   First Amendment stands against attempts to disfavor certain subjects or viewpoints.”);
     Rosenberger v. Rector and Visitors of Univ. of Va., 515 U.S. 819, 829 (1995) (“Viewpoint
21   discrimination is . . . an egregious form of content discrimination.”); Simon & Schuster, Inc. v.
     Members of N.Y. State Crime Victims Bd., 502 U.S. 105, 116 (1991) (“[T]he government’s
22   ability to impose content-based burdens on speech raises the specter that the government may
     effectively drive certain ideas or viewpoints from the marketplace.”); Regan v. Time, Inc., 468
23   U.S. 641, 648-49 (1984) (“Regulations which permit the Government to discriminate on the
     basis of the content of the message cannot be tolerated under the First Amendment.”); Consol.
24   Edison Co. of New York v. Pub. Serv. Com’n of New York, 447 U.S. 530, 537-38 (1980) (“[T]he
     First Amendment means that government has no power to restrict expression because of its
25   message, its ideas, its subject matter, or its content. . . To allow a government [to discriminate
     based on viewpoint] would be to allow that government control over the search for political
26   truth.”); Police Dept. of City of Chicago v. Mosley, 408 U.S. 92, 96 (1972) (“Any [content-
     based restriction on speech] would completely undercut the profound national commitment to

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 21 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 21 of 35
 1           Here, there can be no serious question that Defendants’ de facto revocation of
 2
     Landfield’s press credentials for gubernatorial press events is a content- and viewpoint-
 3
     based punishment imposed on Landfield because Defendants do not like his or The
 4

 5   Alaska Landmine’s reporting. Governor Dunleavy’s administration treated Landfield

 6   as a member of the credentialed press from January 2019 through September 2019, until
 7
     Press Secretary Shuckerow resigned. When Defendant Turner took over in October
 8
     2019, Landfield no longer received notice of or invitation to gubernatorial press events.
 9

10   Defendant Turner has refused to explain the governor’s office’s reversal regarding

11   Landfield’s press credentials. Meanwhile, Landfield has broken news highly critical of
12
     the Dunleavy administration. 82 The Dunleavy administration appears to disfavor and
13
     dismiss the content of Landfield’s reporting for The Alaska Landmine as not “real”
14

15   journalism. This is nonsensical, content-based discrimination.

16           The Alaska Landmine’s readership is substantial and its content covers topics of
17
     public importance.         The Alaska Landmine’s website www.alaskalandmine.com
18
     receives tens of thousands of views each week. 83 Landfield has broken significant
19

20   news. For instance, in March 2020, Landfield published an article that resulted in U.S.

21   Senators Lisa Murkowski and Dan Sullivan introducing a private bill to Congress to
22
     provide permanent legal immigration status to an Alaskan woman who, unbeknownst
23

24   the principle that debate on public issues should be uninhibited, robust, and [wide]-open.”)
     (internal quotation marks omitted).
25
     82
             See Aff. of J. Landfield, ¶ 7.
26   83
             Id., ¶ 8.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 22 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 22 of 35
 1   to her, was brought to the United States when she was only days old and was facing
 2
     mandatory deportation in 33 days. 84             In September 2019, Landfield and Paxson
 3
     Woelber published a piece on Campbell Lake that resulted in the State and Municipality
 4

 5   of Anchorage confirming that, contrary to the private landowners who own lots

 6   surrounding Campbell Lake in Anchorage, the lake was public lands open to public use
 7
     and accessible via two public easements that crossed private property. 85 Landfield has
 8
     also broken news that is highly critical of the Dunleavy administration, and resulted in
 9

10   the grandson of a donor that helped secure Governor Dunleavy’s election as governor

11   opting out of a controversial and lucrative contract. 86
12
             The Alaska Landmine “Radio” section contains over 180 long-form interviews
13
     in the form of podcasts with the who’s who of Alaska’s political, business, and cultural
14

15   communities. For Alaska Landmine Radio, Landfield has interviewed, among many

16   others, Governor Dunleavy, 87 Governor William Walker, U.S. Representative Don
17
     Young, U.S. Senators Murkowski and Sullivan, Alaska Chief Medical Officer Anne
18
     Zink, Health and Human Services Commissioner Adam Crum, several members of the
19

20

21
     84
22           Id., ¶ 6; see also Jeff Landfield, Government Orders Deportation of Bethel Military
     Wife and Mother, THE ALASKA LANDMINE (Mar. 3, 2020) (available at:
23   https://alaskalandmine.com/landmines/government-orders-deportation-of-bethel-military-
     wife-and-mother/).
24   85
             Aff. of J. Landfield, ¶ 5.
     86
25           Id., ¶ 7.
     87
             See Mike Dunleavy – Episode 66 (available at: https://podcasts.apple.com/
26   us/podcast/mike-dunleavy-episode-66/id1441738651?i=1000436678070).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 23 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 23 of 35
 1   Anchorage Assembly, and several members of the Alaska Legislature. 88
 2
             The Alaska Landmine publishes on a regular basis. It publishes two weekly
 3
     columns, and Landfield aims to publish one stand-alone column per day, although that
 4

 5   is not always possible or feasible. 89 The Alaska Landmine also includes a “Community

 6   Voices” section where guest writer pieces are published, as well as an online video
 7
     series called “The Review,” which takes deep looks at news, politics, and current
 8
     events. 90
 9

10           Landfield is a bona fide journalist and The Alaska Landmine is a bona fide media

11   outlet. Any attempt by Defendants to explain their disparate treatment of Landfield by
12
     diminishing his or The Alaska Landmine’s reporting is content and viewpoint
13
     discrimination.
14

15           Plaintiffs are likely to succeed on their free speech claims because, as

16   demonstrated above, Defendants’ refusal to include Landfield on notices about and
17
     invitations to gubernatorial press events implicates Plaintiffs’ free speech rights to
18
     gather and report news to The Alaska Landmine’s readership. Defendants’ actions have
19

20   rendered Plaintiffs unable to attend gubernatorial press events, and unable to ask

21   presenters questions at these events. Defendants have no compelling governmental
22
     reason to abridge Plaintiffs’ free speech rights in this manner. Indeed, they have refused
23

24
     88
             Aff. of J. Landfield, ¶ 8.
25
     89
             Id., ¶ 9.
26   90
             Id., ¶ 9.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 24 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 24 of 35
 1   to provide Landfield any reason whatsoever for this disparate treatment. Defendants
 2
     will be unable to successfully defend their actions against the rights enshrined by the
 3
     First Amendment of the U.S. Constitution and Article I, Section 5 of the Alaska
 4

 5   Constitution.

 6           It bears noting what Plaintiffs do not seek in this lawsuit. Plaintiffs do not seek
 7
     a ruling that the office of the governor is precluded from limiting who is invited to
 8
     gubernatorial press events if the venue presents space or seating limitations. The
 9

10   governor’s office has the right to use neutral criteria when space is limited. 91 Space

11   and seating is not at issue here, as the state facilities where these events occur were built
12
     during a time when the local press was much more robust than it is now, and as a result,
13
     Defendants’ gubernatorial press events always have more space for the press than is
14

15   needed. 92 Likewise, Plaintiffs are not seeking a ruling that anyone with a social media

16   presence is entitled to notice of and ability to attend gubernatorial press events. Sherrill
17
     allows Defendants to limit press access to “bona fide journalists” with appropriate
18
     professional credentials. 93 As demonstrated above, Landfield is a bona fide journalist
19

20   who regularly publishes, travels to Juneau to cover the session, and has conducted one-

21   on-one interviews with the highest government officials in Alaska, including Governor
22

23
     91
            See Frank v. Herter, 269 F.2d 245, 248-49 (D.C. Cir. 1959) (Burger, J., concurring)
24   (Secretary of State may use neutral criterial to allocate press seats on his plane for a foreign
     trip).
25
     92
            Aff. of J. Landfield, ¶ 3.
26   93
            Sherrill v. Knight, 569 F.2d 124, 129 & n.9 (D.C. Cir. 1977).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 25 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 25 of 35
 1   Dunleavy. A ruling in Plaintiffs’ favor does not open the floodgates for anyone with a
 2
     Twitter handle to demand a seat at the Governor’s press conferences.
 3
                     2.     Plaintiffs are likely to succeed in demonstrating that Defendants
 4
                            violated the due process clauses of the U.S. and Alaska
 5                          Constitutions.

 6           Defendants have unconstitutionally revoked Landfield’s press credentials for
 7
     gubernatorial press events after granting Landfield credentials through most of 2019.
 8
     Defendants rely on the Alaska Legislature to credential bona fide journalists, and have
 9

10   no separate policy for determining who is a real journalist and who is not. As a

11   credentialed member of the press, Landfield is entitled to receive the same notice of
12
     and invitation to gubernatorial press events the other credentialed press receive, and
13
     that Landfield received for most of 2019. Landfield’s press credentials to receive the
14

15   same notice and invitation are liberty interests protected by the due process clauses of

16   the U.S. and Alaska Constitutions. Defendants’ revocation of those credentials in 2020
17
     violated Landfield’s due process rights.
18
             Sherrill is again the leading case for analyzing when the executive branch’s
19

20   refusal to issue press credentials constitutes a deprivation of the journalist’s due process

21   rights. 94 In that case, the D.C. Circuit reasoned that its earlier conclusion that a bona
22
     fide journalist had free speech rights to a White House press pass meant that the
23

24

25
     94
            Sherrill applied the due process analysis from the seminal due-process case Morrissey
26   v. Brewer, 408 U.S. 471, 481 (1972). Sherrill, 569 F.2d at 131.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 26 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 26 of 35
 1   journalist was also entitled to due process in the revocation of those credentials. 95
 2
     Specifically, the court held a previously credentialed journalist was entitled to the
 3
     following due process: (1) notices of any factual bases for denial of the press pass, (2)
 4

 5   an opportunity for the applicant to respond to those bases, and (3) a final written

 6   statement of the reasons for denial. 96 The court went on to conclude that the Nixon
 7
     administration violated Robert Sherrill’s due process rights because the administration
 8
     had not told him the factual basis for denying renewal of his press credentials, had not
 9

10   provided him an opportunity to rebut, and had not provided Sherrill with a final written

11   determination. 97
12
             Article I, Section 7 of the Alaska Constitution provides, in relevant part: “No
13
     person shall be deprived of life, liberty, or property, without due process of law.” The
14

15   Alaska Supreme Court has explained that the “term ‘due process of law’ is not

16   susceptible of precise definition or reduction to a mathematical formula. But in the
17
     course of judicial decisions it has come to express a basic concept of justice under
18
     law[.]” 98 In Wickersham v. State Commercial Fisheries Entry Commission, 99 the
19

20
     95
            Id. at 130.
21
     96
            Id. (“In our view, the procedural requirements of notice of the factual bases for denial,
22   an opportunity for the applicant to respond to these, and a final written statement of the reasons
     for denial are compelled by the foregoing determination that the interest of a bona fide
23   Washington correspondent in obtaining a White House press pass is protected by the first
     amendment.”).
24   97
            Id. at 131.
     98
25          Bachner v. Pearson, 479 P.2d 319, 333-34 (Alaska 1970).
     99
            Wickersham v. State Commercial Fisheries Com’n, 680 P.2d 1135, 1144-45 (Alaska
26   1984).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 27 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 27 of 35
 1   Alaska Supreme Court cited with favor the U.S. Supreme Court’s precedent on due
 2
     process, and held that a state fishery commission’s denial of untimely fisherman
 3
     applications to enter the Cook Inlet and Prince William Sound drift gillnet fisheries
 4

 5   violated due process because the commission had not provided individual notice of how

 6   the application process worked, and denied their appeals. 100
 7
             Here, there is no question that Defendants violated Landfield’s due process
 8
     rights. The governor’s office credentialed Landfield as a member of the press through
 9

10   most of 2019, and regularly notified him of and invited him to gubernatorial press

11   events. In late 2019, Defendants reversed course and effectively revoked Landfield’s
12
     press credentials without explanation. Defendants did not provide Landfield the due
13
     process required by Sherrill. They did not provide Landfield with notice of the factual
14

15   bases for denying him a press pass, did not provide him an opportunity to respond to

16   these factual bases, and did not provide him a final written statement of the reasons for
17
     denial. Indeed, Defendants have provided Landfield no notice of any reason why they
18
     revoked his credentials, have provided him nothing in writing as to why he was denied,
19

20   have provided him no means of rebutting their decision, and have falsely claimed that

21   omitting him from press conference invitations was merely an “oversight.” There is no
22
     doubt that Defendants have violated Landfield’s due process rights under the Fifth
23
     Amendment to the U.S. Constitution and Article I, Section 7 of the Alaska Constitution.
24

25

26   100
             Id. at 1144-45.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 28 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 28 of 35
 1           B.      Plaintiffs Will Be Irreparably Injured Absent Immediate Injunctive
 2                   Relief

 3           Under this prong, this Court must presume that Plaintiffs succeed on the merits
 4   of their free speech and due process challenges to Defendants’ revocation of
 5
     Landfield’s press credentials for gubernatorial events. 101           Quoting BLACK’S LAW
 6
     DICTIONARY, the Alaska Supreme Court has explained that an “irreparable injury” is
 7

 8           an injury, whether great or small, which ought not to be submitted to, on
             the one hand, or inflicted on the other; and which, because it is so large
 9           or so small, or is of such constant and frequent occurrence, or because no
10           certain pecuniary standard exists for the measurement of damages, cannot
             receive reasonable redress in a court of law. 102
11
     Defendants’ infringement of Landfield’s and The Alaska Landmine’s free speech and
12

13   due process rights are precisely the type of damages that constitute “irreparable
14   injuries” under the Alaska Supreme Court’s formulation. There is no certain pecuniary
15
     standard to measure the damages to Landfield and The Alaska Landmine caused by
16
     Defendants ‘revocation of Landfield’s press credentials to be notified of and invited to
17

18   gubernatorial press events.
19           Federal courts agree. A long and unbroken line of cases have established that
20
     “[t]he loss of First Amendment freedoms,. . . unquestionably constitutes irreparable
21

22
     101
             Alsworth v. Seybert, 323 P.3d 47, 54 (Alaska 2014) (citing A.J. Indus., Inc. v. Alaska
23   Pub. Serv. Comm’n, 470 P.2d 537, 540 (Alaska 1970)) (“Our rationale in adopting the balance
     of hardships rule in A.J. Industries demonstrates that a court is to assume the plaintiff
24   ultimately will prevail when assessing the irreparable harm to the plaintiff absent an injunction,
     and to assume the defendant ultimately will prevail when assessing the harm to the defendant
25   from the injunction[.]”).
     102
             State v. Kluti Kaah Native Village of Copper Center, 831 P.2d 1270, 1273 n.5 (Alaska
26   1992).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 29 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 29 of 35
 1   injury.” 103 That includes free speech violations “for even minimal periods of time.” 104
 2
     Indeed, the mere fact that free speech violations may have a chilling effect on speech is
 3
     enough to satisfy the irreparable injury standard. 105              Defendants, by revoking
 4

 5   Landfield’s press pass, have certainly put other reporters on notice that unfavorable

 6   coverage may lead to the reporter losing his or her ability to attend gubernatorial press
 7
     briefings, a must for any capital journalist.
 8
             Courts have held that restrictions on a reporter’s coverage of White House and
 9

10   government affairs, like those placed on Landfield here, constitute irreparable injury to

11   the reporters themselves, to the outlets they work for, and to the public at large. In
12
     Cable News Network, Inc. v. American Broadcasting Companies, Inc., 106 for example,
13
     several television crews were excluded from White House pool coverage. 107 The court
14

15   granted a preliminary injunction, noting that, absent such relief, the plaintiffs would

16   “suffer irreparable injury.” 108 The court reasoned that by excluding these news outlets,
17
     “a complete visual record of the Presidential activities covered by the press pools is lost
18

19
     103
            Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality opinion); Pursuing America’s
20   Greatness v. FEC, 831 F.3d 500, 511 (D.C. Cir. 2016) (same); Mills v. District of Columbia,
     571 F.3d 1304, 1312 (D.C. Cir. 2009) (same); Westinghouse Broad. Co., Inc. v. Dukakis, 409
21   F. Supp. 895, 896 (D. Mass. 1976).
     104
            Pursuing America’s Greatness, 831 F.3d at 511.
22
     105
            DeGuiseppe v. Vill. of Bellwood, 68 F.3d 187, 192 (7th Cir. 1995) (“[R]etaliation need
23   not be monstrous to be actionable under the First Amendment; it need merely create the
     potential for chilling . . . speech on matters of public concern.”).
24   106
            Cable News Network, Inc. v. American Broadcasting Companies, Inc., 518 F. Supp.
     1238 (N.D. Ga. 1981).
25
     107
            Id. at 1245-46.
26   108
            Id. at 1245.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 30 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 30 of 35
 1   forever”—a loss that “clearly constitutes irreparable injury to [the news outlets], as well
 2
     as the public.” 109
 3
             The court reached a similar result in Cable News Network, Inc. & Acosta v.
 4

 5   Trump, 110 a case involving the Trump administration’s revocation of CNN

 6   correspondent Jim Acosta’s White House credentials following a testy exchange
 7
     between Acosta and President Trump regarding a caravan approaching the southern
 8
     border of the United States. 111 Judge Kelly of the United States District Court for the
 9

10   District of Columbia applied Sherrill and easily concluded that the administration’s

11   revocation of Acosta’s press pass constituted irreparable injury to Acosta, regardless of
12
     CNN’s ability to immediately replace Acosta with another White House correspondent:
13
              [T]he First Amendment interests, as recognized in Sherrill, were not
14           vested merely in publications or agencies. They were liberties of the
15           individual journalists themselves. For that reason, that CNN may still
             send another journalist or other journalist to the White House does not
16           make the harm to Mr. Acosta any less irreparable. Each day that he is
             deprived of that interest without the process prescribed by the court in
17
             Sherrill, he suffers a harm that cannot be remedied in retrospect. The
18           Court cannot restore his access to press briefings that have already
             occurred or to conversations in the White House press facilities that have
19           already been had.
20
             And so on this highly, highly unusual set of facts and interests at stake, I
21
     109
            Id. at 1246.
22
     110
            Cable News Network, Inc. & Acosta v. Trump, 1:18-cv-02610-TJK (D.D.C. 2018).
23   This case is not reported on Westlaw and is only viewable through the federal PACER
     docketing system. Plaintiffs attach to this brief the transcript in which Judge Timothy Kelly
24   issued his oral decision as Exhibit W. The relevant discussion is on pages 11-13 of the
     attached transcript.
25   111
            See Richard Gonzales, White House Revokes Press Pass of CNN’s Jim Acosta (Nov. 7,
     2018) (available at: https://www.npr.org/2018/11/07/665497382/white-house-revokes-press-
26   pass-of-cnns-jim-acosta).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 31 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 31 of 35
 1           do find that the plaintiffs have met their burden of establishing that
 2
             irreparable harm has and will continue to occur in the absence of
             preliminary relief. 112
 3
     The Court granted the temporary restraining order requiring the Trump administration
 4

 5   to restore Acosta’s press credentials. 113

 6           The U.S. Supreme Court and Ninth Circuit have repeatedly held that loss of free
 7
     speech freedoms even for minimal periods of time “unquestionably constitutes
 8
     irreparable injury.” 114     The harm is particularly irreparable where, as here, Plaintiffs
 9

10   seeks to engage in political speech, as “timing is of the essence in politics” and “[a]

11   delay of even a day or two may be intolerable....” 115 Plaintiffs have therefore
12
     demonstrated a likelihood of irreparable injury in the absence of an injunction.
13
             C.      The Balance of the Equities Tip Sharply In Favor of Granting
14                   Plaintiffs Immediately Injunctive Relief
15
             This prong requires this Court to balance the competing interests of Defendants
16
     to withhold notice of and not invite Plaintiffs to gubernatorial press events against
17

18   Plaintiffs’ rights to free speech and due process under the federal and state constitutions.
19   This balancing test is meant to ensure weak claims for preliminary injunction do not
20
     override the opposing party’s interests.              As this Court recently recognized, “a
21

22
     112
             Exhibit W, Transcript of CNN v. Trump Oral Ruling, at 13.
23   113
             Id. at 14.
     114
24           Elrod v. Burns, 427 U.S. 347, 373; Klein v. City of San Clemente, 548 F.3d 1196, 1207-
     08 (9th Cir. 2009) (collecting cases).
25   115
             Klein, 548 F.3d at 1208 (quoting Long Beach Area Peace Network v. City of Long
     Beach, 522 F.3d 1010, 1020 (9th Cir. 2008) and NAACP v. City of Richmond, 743 F.2d 1346,
26   1356 (9th Cir. 1984)).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 32 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 32 of 35
 1   ‘preliminary injunction is an extraordinary remedy never awarded as of right . . .’ and
 2
     this Court ‘must balance the competing claims of injury and consider the effect of
 3
     granting or withholding the requested relief, paying particular regard to the public
 4

 5   consequences.’” 116

 6             Here, the balance of equities is not even close. Given the substantial free speech
 7
     and due process violations at issue here and the immediate negative impact on Plaintiffs,
 8
     the equities sharply tip in Plaintiffs’ favor and counsels entry of immediate injunctive
 9

10   relief.     “Ordinarily, such a threatened injury to the plaintiff will easily outweigh

11   whatever burden the injunction may impose, because the government is in no way
12
     harmed by issuance of an injunction that prevents the state from enforcing
13
     unconstitutional restrictions.” 117        In such situations, any harm to defendant is
14

15   insignificant. Indeed, even in Cable News Network—which involved the wholesale

16   exclusion of several television outlets from White House pool coverage—the court held
17
     that the restoration of access to these outlets “would merely involve some minor
18
     inconvenience to the White House press staff,” a harm that would pale in comparison
19

20

21
     116
             Disability Law Center of Alaska v. Meyer, ___ F. Supp. 3d ___, ____, 2020 WL
22   5351595, *4 (D. Alaska Sept. 3, 2020) (quoting Winter v. Nat. Res. Def. Council, Inc., 555
     U.S. 7 (2008)).
23   117
             Hassay v. Mayor, 955 F. Supp. 2d 505, 517 (D. Md. 2013) (citation and quotation
     marks omitted); Telemundo v. City of Los Angeles, 283 F. Supp. 2d 1095, 1103-04 (C.D. Cal.
24   2003) (where news outlet had initially been compelled to delay one of its broadcasts in light
     of defendants’ production, holding that “equitable considerations [did] not weigh in favor of
25   denying the preliminary injunction” on the ground that defendants’ “commercial interest in the
     production . . . [did] not outweigh [the news outlet’s] First Amendment rights and the public
26   interest in diversity of coverage of newsworthy events”).

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 33 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 33 of 35
 1   to the irreparable harm plaintiffs and the public would endure absent such relief. 118
 2
             Defendants are adequately protected from a wrongfully issued injunction and
 3
     the balance of the equities tips sharply in favor of granting Plaintiffs’ requested
 4

 5   injunctive relief.

 6           D.      The Public Interest Favors Issuance of Immediate Injunctive Relief
 7
             The public interest also militates in Plaintiffs’ favor and issuance of immediate
 8
     injunctive relief. Courts have consistently held that the public’s unfettered access to
 9

10   news coverage is an interest warranting injunctive relief. 119 Consistent with these cases,

11   here, “[t]he pending analysis should clearly indicate that the public interest will be
12
     significantly benefitted, and in no way harmed, by the granting of the injunctive relief
13
     sought. [Landfield’s] participation in [coverage of gubernatorial press events] benefits
14

15   the public by informing it of the activities of its government. 120

16   IV.     CONCLUSION
17
             For the foregoing reasons, Plaintiffs respectfully request that this Court issue a
18
     temporary restraining order and preliminarily enjoin Defendants, requiring them to
19

20   restore Landfield’s press credentials to receive notice of and invitation to gubernatorial

21   press events.
22

23
     118
            Cable News Network, Inc. v. American Broadcasting Companies, Inc., 518 F. Supp.
24   1238, 1246 (N.D. Ga. 1981).
     119
25          See e.g. Sherrill v. Knight, 569 F.2d 124, 129-30 (D.C. Cir. 1977); Telemundo, 283 F.
     Supp. 2d at 1103-04.
26   120
            Cable News Network, Inc., 518 F. Supp. at 1246.

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 34 OF 35                             Telephone: (907) 339-7125

           Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 34 of 35
 1           DATED at Anchorage, Alaska, this 23rd day of December, 2020.
 2
                                              SCHWABE, WILLIAMSON & WYATT, P.C.
 3                                            Attorneys for Plaintiffs
 4                                            By:      /s/Matthew Singer
 5                                                     Matthew Singer
                                                       Alaska Bar No. 9911072
 6                                                     Email: msinger@schwabe.com
 7
                                              By:      /s/Lee C. Baxter
 8                                                     Lee C. Baxter
                                                       Alaska Bar No. 1510085
 9                                                     Email: lbaxter@schwabe.com
10                                                     420 L Street, Suite 400
                                                       Anchorage, AK 99501
11                                                     Telephone: (907) 339-7125
                                                       Facsimile: (503) 796-2900
12

13

14

15                                      CERTIFICATE OF SERVICE

16           I hereby certify that on December 23, 2020, a true and correct copy of the foregoing
     document was served via the Court’s CM/ECF electronic service on the following counsel of
17   record:
18                   Lael A. Harrison
19                   Assistant Attorney General
                     Alaska Department of Law
20                   Email: lael.harrison@alaska.gov

21
                                              /s/Matthew Singer
22

23

24

25

26

     MEMORANDUM IN SUPPORT OF MOTION FOR TRO/PI                        SCHWABE, WILLIAMSON & WYATT, P.C.
     THE ALASKA LANDMINE LLC, ET AL. V. MICHAEL J. DUNLEAVEY, ET AL.          420 L Street, Suite 400
                                                                              Anchorage, AK 99501
     CASE NO. 3:20-CV-00311-JMK – PAGE 35 OF 35                             Telephone: (907) 339-7125

          Case 3:20-cv-00311-JMK Document 4 Filed 12/23/20 Page 35 of 35
